IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 820
                                                    :
         ORDER ADOPTING RULE 1.40                   :         SUPREME COURT RULES DOCKET
         AND AMENDING THE NOTE TO                   :
         RULE 14.8 OF THE                           :
         PENNSYLVANIA ORPHANS’                      :
         COURT RULES                                :




                                                ORDER


PER CURIAM

       AND NOW, this 2nd day of January, 2020, upon the recommendation of the
Orphans' Court Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1.40 of the Pennsylvania Orphans’ Court Rules is adopted in the attached form
and that the Note to Rule 14.8 of the Pennsylvania Orphans’ Court Rules is amended in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on April 1, 2020.


Additions to the rule are shown in bold and are underlined.